MEMORANDUM OPINION
                                         No. 04-12-00415-CR

                                        Laura VELASQUEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR2646
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 29, 2012

DISMISSED

           Laura Velasquez entered into a plea bargain with the State, pursuant to which she pleaded

nolo contendere to two counts of aggravated robbery. As part of her plea bargain, Velasquez

signed a separate “Waiver of Appeal.” The trial court imposed sentence in accordance with the

agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO

right of appeal” and “the defendant has waived the right of appeal.” See Tex. R. App. P.

25.2(a)(2). Velasquez timely filed a notice of appeal. The clerk’s record, which includes the trial
                                                                                       04-12-00415-CR


court’s rule 25.2(a)(2) certification and a written plea bargain agreement, has been filed. See Tex.

R. App. P. 25.2(d).

       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and does not

indicate the trial court gave Velasquez permission to appeal. See Tex. R. App. P. 25.2(a)(2). We

have reviewed the clerk’s record, and the trial court’s certification appears to accurately state that

this is a plea bargain case and Velasquez does not have a right to appeal. See Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record

to determine whether trial court’s certification is accurate). This court must dismiss an appeal “if

a certification that shows the defendant has the right of appeal has not been made part of the

record.” Tex. R. App. P. 25.2(d).

       On July 17, 2012, we gave Velasquez notice that the appeal would be dismissed unless

written consent to appeal and an amended certification showing she has the right to appeal were

signed by the trial judge and made part of the appellate record by August 16, 2012. See Tex. R.

App. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San Antonio 2003, order),

disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not

designated for publication). Neither written permission to appeal nor an amended certification

showing Velasquez has the right to appeal has been filed. We therefore dismiss this appeal.



                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-